DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto (US 10,236,603),
Regarding claim 1, Goto discloses, a press-fit terminal 10 (fig. 1) comprising a press-fit portion 16 to be press-fitted into a through hole of a circuit board (see claim 1, lines 1-4), wherein the press-fit portion 16, 28 includes a plurality of protruding portions 16 extending outward from a cross-sectional center of the press-fit portion, and a distance between an outer edge 
    PNG
    media_image1.png
    455
    377
    media_image1.png
    Greyscale
of each of the protruding portions 16 and the cross-sectional center is continuously decreased toward a distal end of the press-fit portion. 
Regarding claim 2, Goto, discloses a cross section of the press-fit portion on a distal end portion side has a polygonal shape corresponding to the number of protruding portions (terminal body being rectangular-shaped).
Regarding claim 3, Goto, discloses the cross section of the press-fit portion is cross-shaped on a base end side and substantially (it is to be noted that, the term “substantially” here, renders the claimed invention, which also makes broader claimed limitations, therefore it can also be considered as) square (terminal body being rectangular-shaped) on the distal end side.
Regarding claim 6, Goto, discloses the cross section of the press-fit portion is cross-shaped on a base end side and substantially square (as discussed above) on the distal end side (figs. 3a, 3b, 4a, and 4b).

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murphy (US 8,371,871). 
Regarding claim 1, Murphy, discloses a press-fit terminal 702 (fig. 7) comprising a press-fit portion 726, 727 to be press-fitted into a through hole 104 of a circuit board 106, wherein the press-fit portion 726,727 includes a plurality of protruding portions 726 extending outward from a cross-sectional center of the press-fit portion, and a distance between an outer edge D1 of each 

    PNG
    media_image2.png
    450
    504
    media_image2.png
    Greyscale
Regarding claim 1, Murphy, discloses press-fit terminal 102 (figs. 3-5) comprising a press-fit portion 220 to be press-fitted into a through hole 104 of a circuit board 106, wherein the press-fit portion 220 includes a plurality of protruding portions 226/526 extending outward from a cross-sectional center of the press-fit portion 220, and a distance D1 between an outer edge 538 of each of the protruding portions 526 and the cross-sectional center is continuously decreased toward a distal end of the press-fit portion (to distance D2). 
Regarding claim 2, Murphy discloses a cross section of the press-fit portion on a distal end portion side has a polygonal shape corresponding to the number of protruding portions.

Allowable Subject Matter
Claims 4, 5 and 7-9 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, 7, 8 and 9, the prior art does not disclose or suggest a ridge line of the protruding portions is in a twisted position with respect to an axis of the press-fit portion as required in combination with other limitations of these claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/         Primary Examiner, Art Unit 2831